Weygandt, C. J.,
dissenting. In the majority opinion it is said thát the journal entry of the Court of Appeals is amazing.
That this is not an understatement is evident from the fact that that court in the first part of its entry reversed the judgment of the trial court as against the weight of the evidence and then attempted to exercise authority it did not then possess, namely, to render a final judgment instead of remanding the cause to the Court of Probate for a retrial.
Now the majority of this court concludes to disregard the first part of the entry in which the Court of Appeals exercised authority it did have, and then proceeds to sanction the later part of the entry in which the Court of Appeals attempted to exercise authority it did not then have. In the always dangerous procedure of disregarding any part of a court’s all-important journal entry, it would seem that the disregarded part, if any, should be the unauthorized rather than the authorized part. In the instant case this would require recognition of the reversal as against the weight of the evidence and would necessitate a remand to the trial court.